IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
PRIEST MOMOLU V.S. SIRLEAF, JR.,
Plaintiff,
Vv. Civil Action No. 3:19CV182
RALPH NORTHAM, et al.,
Defendants.
MEMORANDUM OPINION
Priest Momolu V.S. Sirleaf, Jr., a Virginia inmate proceeding
pro se and in forma pauperis, filed this action pursuant to 42
U.S.C. § 1983 action and Bivens. The action proceeds on the
PARTICULARIZED COMPLAINT FOR CONSPIRACY TO DEPRIVE OF EQUAL
PROTECTION. (*“Particularized Complaint,” ECF No. 23.) The matter
is before the Court for evaluation pursuant to 28 U.S.C.
§§ 1915(e) (2) and 1915A. As discussed below, the action will be

dismissed as frivolous and for failure to state a claim upon which

relief may be granted.

I. PRELIMINARY REVIEW
Pursuant to the Prison Litigation Reform Act (*PLRA”) this
Court must dismiss any action filed by a prisoner if the Court
determines the action (1) “is frivolous” or (2) “fails to state a
claim on which relief may be granted.” 28 U.S.C. § 1915(e) (2);

see 28 U.S.C. § 1915A. The first standard includes claims based
upon “an indisputably meritless legal theory,” or claims where the
“factual contentions are clearly baseless.” Clay v. Yates, 809 F.

Supp. 417, 427 (E.D. Va. 1992) (quoting Neitzke v. Williams, 490

 

U.S. 319, 327 (1989)). The second standard is the familiar
standard for a motion to dismiss under Fed. R. Civ. P. 12(b) (6).
“A motion to dismiss under Rule 12(b)(6) tests the
sufficiency of a complaint; importantly, it does not resolve
contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin,
980 F.2d 943, 952 (4th Cir. 1992) (citing SA Charles A. Wright &

Arthur R. Miller, Federal Practice and Procedure § 1356 (1990)).

 

In considering a motion to dismiss for failure to state a claim,
a plaintiff's well-pleaded allegations are taken as true and the
complaint is viewed in the light most favorable to the plaintiff.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993);

 

see also Martin, 980 F.2d at 952. This principle applies only to
factual allegations, however, and “a court considering a motion to
dismiss can choose to begin by identifying pleadings that, because
they are no more than conclusions, are not entitled to the

assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

 

The Federal Rules of Civil Procedure “require[] only ‘a short
and plain statement of the claim showing that the pleader is
entitled to relief,’ in order to ‘give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.’”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (second

 

alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47
(1957)). Plaintiffs cannot satisfy this standard with complaints
containing only “labels and conclusions” or a “formulaic
recitation of the elements of a cause of action.” Id. (citations
omitted). Instead, a plaintiff must allege facts sufficient “to
raise a right to relief above the speculative level,” id. (citation
omitted), stating a claim that is “plausible on its face,” id. at
570, rather than merely “conceivable.” Id. “A claim has facial
plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing
Bell Atl. Corp., 550 U.S. at 556). In order for a claim or
complaint to survive dismissal for failure to state a claim, the
plaintiff must “allege facts sufficient to state all the elements

of [his or] her claim.” Bass v. E.I. DuPont de Nemours & Co., 324

 

F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp.,

 

309 F.3d 193, 213 (4th Cir. 2002); Iodice v. United States, 289

 

F.3d 270, 281 (4th Cir. 2002)). Lastly, while the Court liberally
construes pro se complaints, Gordon v. Leeke, 574 F.2d 1147, 1151
(4th Cir. 1978), it does not act as the inmate’s advocate, sua
sponte developing statutory and constitutional claims the inmate
failed to clearly raise on the face of his complaint. See Brock

v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997) (Luttig, J.,
concurring); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

 

Cir. 1985).

II. PROCEDURAL HISTORY

A. Preliminary Order

Sirleaf, a frequent litigant in this Court, has a tendency to
refuse to follow the directives of the Court. This case is no
exception.! The initial Complaint was transferred here from the
United States District Court for the Western District of Virginia.
(ECF No. 2.) The Complaint was seventy-five, rambling pages naming
every federal and state official who Sirleaf perceives has wronged
him either directly or indirectly during his criminal proceedings
and subsequent incarceration. By Memorandum Order entered on July
2, 2019, the Court directed Sirleaf to file a particularized
complaint. The Memorandum Order explained as follows:

As a preliminary matter, the Complaint in this
action fails to comply with Federal Rule of Civil
Procedure 8(a). That rule provides:

(a) Claim for Relief. A pleading that states

a Claim for relief must contain:

(lL) a short and plain statement of the grounds

for the court’s jurisdiction, unless the court

already has jurisdiction and the claim needs

no new jurisdictional support;

(2) a short and plain statement of the claim

showing that the pleader is entitled to
relief; and

 

1 Sirleaf has a history of filing vexatious litigation and
has filed numerous mandamus actions against judges of this Court
in the United States Court of Appeals for the Fourth Circuit when
he has not been permitted to litigate according to his own whims.

4
(3) a demand for the relief sought, which may
include relief in the alternative or different
types of relief.
Fed. R. Civ. P. 8(a). Sirleaf’s rambling submission is
neither short nor plain. Rather, it is comprised of a
variety of separate documents with rambling allegations
that do not appear to provide the basis for the Court’s
jurisdiction or succinctly present his claims.
Moreover, in order to state a viable claim under 42
U.S.C. § 1983, [?] a plaintiff must allege that a person
acting under color of state law deprived him of a
constitutional right or of a right conferred by a law of
the United States. See Dowe v. Total Action Against
Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir.
1998) (citing 42 U.S.C. § 1983). In order to state a
viable claim under Bivens, [?] a plaintiff must allege
that a person acting under color of federal authority
deprived him or her of a constitutional right or of a
right conferred by a law of the United States. See
Williams v. Burgess, No. 3:09cv115, 2010 WL 1957105, at
*2 (E.D. Va. May 13, 2010) (citing Goldstein v. Moatz,
364 F.3d 205, 210 n.8 (4th Cir. 2004)). Courts must
liberally construe pro se civil rights complaints in
order to address constitutional deprivations. Gordon v.
Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978).

 

 

 

 

 

Nevertheless, “[p] rinciples requiring generous
construction of pro se complaints are not . . . without
limits.” Beaudett v. City of Hampton, 775 F.2d 1274,
1278 (4th Cir. 1985). Sirleaf’s current allegations

fail to provide each defendant with fair notice of the
facts and legal basis upon which his or her liability
rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 

 

2 That statute provides, in pertinent part:

Every person who, under color of any statute
of any State .. . subjects, or causes to be subjected,
any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party
injured in an action at law

42 U.S.C. § 1983.

3 Bivens v. Six Unknown Named Agents of Fed. Bureau
of Narcotics, 403 U.S. 388 (1971).

5
555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47
(1957)). Moreover, Sirleaf is placed on notice that
civil tort actions are “not appropriate vehicles for
challenging the validity of outstanding criminal
judgments.” Heck v. Humphrey, 512 U.S. 477, 486 (1994).
Accordingly, Sirleaf is directed, within fourteen (14)
days of the date of entry hereof, to particularize his
Complaint in conformance with the following directions
and in the order set forth below:

FAILURE TO COMPLY WITH THE FOREGOING DIRECTIONS WILL
RESULT IN DISMISSAL OF THE ACTION. See Fed. R. Civ. P.
41(b).

Federal Rule of Civil Procedure 18(a) provides
that: “A party asserting a claim, counterclaim,
crossclaim, or third-party claim may join, as
independent or alternative claims, as many claims as it
has against an opposing party.” Nevertheless, when a
plaintiff seeks to bring multiple claims against
multiple defendants, he must also satisfy Federal Rule
of Civil Procedure 20 which provides:

(2) Defendants. Persons . . . may be joined in

one action as defendants if:

(A) any right to relief is asserted against

them jointly, severally, or in the alternative

with respect to or arising out of the same

transaction, occurrence, or series of

transactions or occurrences; and

(B) any question of law or fact common to all

defendants will arise in the action.

Fed. R. Civ. P. 20(a) (2). “Rule 20 does not authorize
a plaintiff to add claims ‘against different parties
[that] present[ ] entirely different factual and legal
issues.’” Sykes v. Bayer Pharm. Corp., 548 F. Supp. 2d
208, 218 (E.D. Va. 2008) (alterations in original)
(quoting Lovelace v. Lee, No. 7:03cv00395, 2007 WL

 

 

3069660, at *1 (W.D. Va. Oct. 21, 2007)). Accordingly,
Sirleaf’s Particularized Complaint must also comport
with the joinder requirements. If Sirleaf fails to

submit an appropriate Particularized Complaint that
comports with the joinder requirements, the Court will
drop all defendants not properly joined with the first
named defendant.

(ECF No. 12, at 1-4 (omissions in original) .)
B. The Particularized Complaint

On July 19, 2019, the Court received from Sirleaf a document
entitled ‘“Particularized Complaint.” (ECF No. 13.)# The
Particularized Complaint is fifty-nine pages comprised of rambling
allegations, copies of documents from his criminal proceedings,
legal outlines, articles, and press releases. Sirleaf calls this
filing a “Particularized Complaint for Conspiracy to Deprive of
Equal Protection” and further states: “Please Note: This is Not a
Bivens Action.” (Part. Compl 1.)5 Sirleaf’s allegations range
from inter alia, conclusory and fanciful violations of the First
and Fourteenth Amendments, to various conspiracies under 42 U.S.C.
§ 1983 and § 1985 to violate RLUIPA, to violate treaties and
conventions with other countries, to violate the Americans with

Disabilities Act, and to torture him and other inmates. (See id.

 

4 The Court employs the pagination assigned to the
Particularized Complaint by the CM/ECF docketing system. The Court
corrects the capitalization and omits the emphasis in quotations
from Sirleaf’s submissions.

5 Sirleaf was instructed that he must list all Defendants at
the top of his Particularized Complaint. Sirleaf dropped the
majority of the defendants named in the initial Complaint including
all of the federal defendants. Sirleaf now names the following as
Defendants: Ralph Northam, Governor of the Commonwealth of
Virginia; Mark Herring, Attorney General of the Commonwealth of
Virginia; Lynda Burrows, the Mailroom Clerk at Greensville
Correctional Center, and seven John Doe defendants. To the extent
that Sirleaf’s Particularized Complaint includes names of people
who were not identified as Defendants at the top of the
Particularized Complaint, the Court will not consider these
persons as Defendants.
at 18-20, 26-29.) Sirleaf also alleges that he and other inmates
have been wrongfully convicted and unlawfully detained and that
Defendants Northam and Herring have displayed “racial animus
against blacks/people of African descent.” (Part. Compl. 3-9.)
Sirleaf then provides a long list of his “peniten[t]s” who he
“counseled” “about the conspiracy the defendants had engaged in
against them” and he includes a list with signatures of
incarcerated individuals who have been wronged allegedly by
Defendants. (Id. at 9-18; 32-33.) Sirleaf asks for declaratory
and injunctive relief, monetary damages and costs, and consular
notification. (Id. at 29-32.)

As a preliminary matter, Sirleaf has been informed on numerous
occasions that he may not bring claims on behalf of other

individuals. See, e.g., Sirleaf v. Mikeljohn, No. 3:18CV562, 2019

 

WL 2251705, at *2 ({E.D. Va. May 24, 2019); Sirleaf v. Robinson,

 

No. 3:15CV552 (E.D. Va. Mar. 3, 2016), ECF No. 32. Thus, to the
extent that Sirleaf intends to represent a class of people, or
bring claims on the behalf of other inmates, he may not do so.
Any claim brought on behalf of another inmate is dismissed.
Moreover, Sirleaf’s Particularized Complaint can hardly be said to
comply with Federal Rule of Civil Procedure Rule 8(a)’s requirement
that a Complaint contain a short, plain statement that he is
entitled to relief. Although Sirleaf’s pro se status makes him

“entitled to some deference,” it does not relieve him of his duty
to abide by the rules and orders of this Court. Ballard v. Carlson,

 

882 F.2d 93, 96 (4th Cir. 1989) (citation omitted).

III. ANALYSIS
It is both unnecessary and inappropriate to engage in an
extended discussion of Sirleaf’s rambling and disparate theories
for relief. See Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir.
1996) (emphasizing that “abbreviated treatment” is consistent with
Congress’s vision for the disposition of frivolous or

“insubstantial claims” (citing Neitzke v. Williams, 490 U.S. 319,

 

324 (1989))). Sirleaf’s allegations may be dismissed for several
reasons, but ultimately, Sirleaf fails to state a claim for relief
under Federal Rule of Civil Procedure 12(b)(6) and his claims are
legally frivolous.

A. No Personal Involvement

In order to state a viable claim under 42 U.S.C. § 1983, a
plaintiff must allege that a person acting under color of state
law deprived him or her of a constitutional right or of a right

conferred by a law of the United States. See Dowe v. Total Action

 

Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir.
1998) (citing 42 U.S.C. § 1983). Furthermore, “[b]ecause vicarious
liability is inapplicable to . . . § 1983 suits, a plaintiff must
[allege] that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.”
Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); Vinnedge v. Gibbs,

 

550 F.2d 926, 928 (4th Cir. 1977) (noting that the doctrine of

respondeat superior is inapplicable to § 1983 actions). To state

 

a legally sufficient claim for an alleged violation of a federal

constitutional right, ‘“[a] plaintiff must plead that each
Government-official defendant, through the official’s own
individual actions, has violated the Constitution.” Ashcroft v.

Iqbal, 556 U.S. 662, 676 (2009). Accordingly, Sirleaf must allege
facts that affirmatively show “that the official charged acted
personally in the deprivation of the plaintiff[’s] rights.

Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (emphasis

 

added) (internal quotation marks omitted).

To establish a civil conspiracy under § 1983, Sirleaf must
allege facts indicating that the Defendants “acted jointly in
concert and that some overt act was done in furtherance of the
conspiracy which resulted in [the] deprivation of a constitutional

right.” Hinkle v. City of Clarksburg, W.Va., 81 F.3d 416, 421

 

(4th Cir. 1996) (citing Hafner v. Brown, 983 F.2d 570, 577 (4th
Cir. 1992)). To this end, Sirleaf must allege facts that plausibly
suggest “an agreement or a ‘meeting of the minds’ by defendants to
violate the claimant’s constitutional rights.” Simmons v. Poe, 47

F.3d 1370, 1377 (4th Cir. 1995) (quoting Caldeira v. Cty. of Kauai,

 

866 F.2d 1175, 1181 (9th Cir. 1989)). “Where the complaint makes

only conclusory allegations of a conspiracy under § 1983 and fails

10
to demonstrate any agreement or meeting of the minds among the
defendants, the court may properly dismiss the complaint.” Brown
v. Angelone, 938 F. Supp. 340, 346 (W.D. Va. 1996) (citations
omitted).

Sirleaf names Ralph Northam, Michael Herring, Linda Burrows,
the mail room clerk at Greensville Correctional Center, and seven
Doe defendants. Sirleaf fails to state a claim against any of the
Defendants named or unnamed. Notably, Sirleaf’'s Particularized
Complaint appears to be some sort of form complaint wherein he has
left blanks to insert Defendants names at a later date. In each
blank, he has written in Northam’s and Herring’s names or just
generally names “Defendants”. Sirleaf faults Northam and Herring
because they are respectively, the Governor and Attorney General
of Virginia; however, he alleges no facts suggesting that either
Northam or Herring had any direct involvement in or personal
responsibility for the alleged deprivations of Sirleaf’s
constitutional or other federal rights during his criminal
proceedings and subsequent incarceration. Instead, Sirleaf
attempts to hold Northam and Herring liable under a theory of
respondeat superior, and that theory of liability fails to provide
a basis for relief under § 1983. Sirleaf’s claims against Northam
and Herring will be dismissed.

Sirleaf also fails to allege facts that plausibly suggest the

existence of a conspiracy amongst the Defendants to violate his

11
rights. Brown, 938 F. Supp. at 346.° For the foregoing reasons,
Sirleaf's claims alleging a conspiracy will be dismissed as legally
insufficient and frivolous.

Moreover, Sirleaf fails to name Burrows or the Doe Defendants
anywhere other than the caption of his Particularized Complaint.
“Where a complaint alleges no specific act or conduct on the part
of the defendant and the complaint is silent as to the defendant
except for his name appearing in the caption, the complaint is
properly dismissed, even under the liberal construction to be given
pro se complaints.” Potter v. Clark, 497 F.2d 1206, 1207 (7th

Cir. 1974) (citing Brzozowski v. Randall, 281 F. Supp. 306, 312

 

(E.D. Pa. 1968)). Although Sirleaf names “Defendants” throughout
his Particularized Complaint, that is not sufficient to plausibly
allege that each individual defendant was personally involved in
the deprivation of his rights. Rather, a vague reference to a
group of defendants, without any specific allegation tying the
individual defendants to the alleged illegal conduct, fails to
state a claim for relief with respect to those defendants. See
Grieveson v. Anderson, 538 F.3d 763, 778 (7th Cir. 2008) (citation
omitted) . Accordingly, any claim against Burrows and the Doe

Defendants may also be dismissed for that reason.

 

6 It appears that Sirleaf believes that Defendants conspired
to obtain his wrongful conviction, keep him detained, chill his
rights to petition for transfers and his release. (Part. Compl.
6-9.)

12
Vv. CONCLUSION
For the foregoing reasons, the action will be dismissed as
frivolous and for failure to state a claim under 28 U.S.C.
§ 1915(e) (2). The Clerk will be directed to note the disposition
of the action for purposes of 28 U.S.C. § 1915(g). The Court
places Sirleaf on notice that with this dismissal, he now has three
strikes under § 1915(g)”? and will be required to pay the full
$350.00 filing fee to commence any new action. Sirleaf’s OMNIBUS
MOTION FOR TRANSFER OF CLAIMS and REMAND (ECF No. 14) will be
denied.
The Clerk is directed to send a copy of the Memorandum Opinion
to Sirleaf.
It is so ORDERED.
/s/ Ref
Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: September b , 2019

 

7 See also Sirleaf v. McCabe, No. 7:19CV00240 (W.D. Va. Mar.
18, 2019), aff'd No. 19-5423 (4th Cir. Aug. 21, 2019); Sirleaf v.
Mikeljohn, No. 3:18CV562, 2019 WL 2251705, at *10 (E.D. Va. May
24, 2019).

 

13
